11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

0.089 Acres of Land Blk: 015, Lot: 012,        * From the 441st District
Addn: Superior Sec 3 physically located at       Court of Midland County,
3607 Tampico Dr., Midland, Texas,                Trial Court No. CV48824.
Midland County, Texas,

Vs. No. 11-13-00306-CV                         * December 31, 2015

The State of Texas                             * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Ruth Ann Hughes, as trustee
of the Trust FOB Robert Jason Parks, and James L. Hughes, as successor trustee
of the Trust FOB Robert Jason Parks.